Citation Nr: 1624732	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-11 840	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type, chronic.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1965 to December 1968 and was discharged under honorable conditions.  He had additional active service in the United States Marine Corps from December 1971 to July 1974 and was discharged under conditions other than honorable.  In regard to the latter period of service, an April 1975 administrative decision determined that such period of service is dishonorable for VA purposes, as the Veteran was terminated due to willful and persistent misconduct.  Consequently, no compensation based on such service is payable. See 38 C.F.R. § 3.12 (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In this regard, the Board notes that an August 2007 rating decision denied service connection for schizophrenia.  Within one year of that decision, in September 2007, the Veteran requested that his claim be reconsidered.  Thereafter, additional evidence consisting of VA treatment records was received in January 2008.  The RO then issued a January 2008 letter to the Veteran indicating his claim for service connection for schizophrenia would be reconsidered.  However, a rating decision reflecting reconsideration of such issue was never issued.  Rather, the Veteran filed a new claim in August 2008 and such was denied in the January 2009 rating decision, which the Veteran perfected for appeal.  However, 38 C.F.R. § 3.156(b) (2015) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Furthermore, when evidence is received within one year of notice of the adverse rating decision, the claim remains pending until VA provides a "directly responsive" determination that the evidence was not new and material.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  

In the instant case, as additional evidence was received within one year of the August 2007 rating decision and the RO explicitly indicated that, as a result of the receipt of such evidence, the Veteran's claim would be reconsidered, the Board finds that, pursuant to 38 C.F.R. § 3.156(b), such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Board will consider the Veteran's claim on a de novo basis and has characterized such on the title page of this decision.

Furthermore, while the Veteran's claim was originally characterized as entitlement to service connection for schizophrenia, paranoid type, chronic, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type, chronic.

In connection with his appeal, the Veteran requested hearings before a Decision Review Officer (DRO) at the RO and a Veterans Law Judge at the Board.  He was scheduled for a hearing before a DRO in February 2014; however, was unable to attend due to a lack of transportation.  Therefore, such hearing was rescheduled for May 2015; however, prior to such hearing, the Veteran indicated that he waived his DRO hearing in order to obtain an upgraded discharge.  With regard to his request for a Board hearing, he was scheduled for such in August 2015; however, prior to such hearing, the Veteran indicated that he was unable to attend due to financial and transportation problems.  As such, the hearing was rescheduled for October 2015; however, the Veteran again requested that such be rescheduled due to a death in the family and financial reasons.  Consequently, the Veteran was again scheduled for a Board hearing in February 2016; however, he failed to attend such hearing and has not presented good cause to reschedule the hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e).

The Board notes that additional evidence was associated with the record after the issuance of the February 2011 statement of the case.  However, in February 2016, the Veteran's representative submitted a brief in support of the claim, which included a waiver of agency of original jurisdiction (AOJ) consideration. 38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  In an April 1975 administrative decision, the AOJ determined that the Veteran's discharge under conditions other than honorable for the period of service from December 1971 to July 1974 is a bar to VA benefits.

2.  An acquired psychiatric disorder, to include schizophrenia, paranoid type, chronic, is not causally or etiologically related to any disease, injury, or incident in service, and a psychosis did not manifest within one year of discharge from his first period of service from June 1965 to December 1968.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type, chronic, are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, March 2007 and September 2008 letters, sent prior to the initial unfavorable decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate the claim for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In the instant case, the Veteran's service treatment and personnel records, and post-service VA and private treatment records have been obtained and considered.  The Board notes that, in March 2007, the Veteran submitted statements in support of an unrelated claim from the Social Security Administration (SSA) showing that he had received payments from such agency.  However, such statements do not indicate the nature of the benefits paid and the Veteran has not reported that he is in receipt of SSA disability benefits in relation to his claimed psychiatric disorder.  Therefore, it is not necessary to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal).  The Board further observes that, in April 2011, the Veteran reported treatment at a facility in Biloxi in 1975; however, he indicated that the facility indicated that such records were lost in Hurricaine Katrina.  Similarly, while the AOJ requested records in accordance with proper procedures from Mobile Mental Health, none were obtained and the Veteran was advised of such fact.  The Veteran has not identified any additional, available outstanding records that have not been requested or obtained.

The Board notes that the Veteran has not been provided with a VA examination in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the instant case, the Board finds that a VA examination and/or opinion is not necessary to decide the Veteran's claim.  Specifically, as will be discussed below, the evidence demonstrates and the Veteran contends his acquired psychiatric disorder is related to his second period of service.  His character of discharge from his second period of service has been determined to be a bar to VA benefits and there is no indication that his acquired psychiatric disorder is otherwise related to his period of honorable service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA opinion is not necessary to decide the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  A psychosis is defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to another medical condition; other specified schizophrenia spectrum and other psychiatric disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance/medication-induced psychotic disorder.  38 C.F.R. § 3.384.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for an acquired psychiatric disorder.  As an initial matter, the Board observes that, in an April 1975 administrative decision, the AOJ determined that the Veteran's discharge under conditions other than honorable for the period of service from December 1971 to July 1974 is a bar to VA benefits.  Consequently, service connection may only be awarded for disabilities incurred in or otherwise related to his honorable period of service from June 1965 to December 1968.  38 C.F.R. § 3.12.

The record reflects that the Veteran has a current diagnosis of an acquired psychiatric disorder.  In this regard, while his VA treatment records show diagnoses of depressive disorder and adjustment disorder at times, he has been primarily treated for schizophrenia, paranoid type, chronic.  In this regard, the Board observes that such a diagnosis is reflected in post-service records as early as May 1984, when the Veteran was found verbally unresponsive.  Additionally, an October 1987 private treatment record diagnosed the Veteran with chronic paranoid schizophrenia.  Such a diagnosis is continued through 2014 as reflected by the Veteran's VA treatment records.  Thus, the current disability criterion is met.

However, with regard to in-service incurrence, the Veteran's service treatment records for the first service period, from June 1965 to December 1968, are silent as to any complaints or treatment for schizophrenia or any other psychiatric disorder.  Rather, the Veteran's service treatment records from his second period of service from December 1971 to July 1974 reflect treatment for psychiatric symptomatology.  In this regard, an August 1972 record reflects treatment for depressive reaction.  At such time, the Veteran reported that he had a prior nervous breakdown due to depression during his first service period.  However, a review of the contemporaneous service treatment records shows no complaints or treatment for depression or another psychiatric disorder, or any indication of a nervous breakdown.  Additionally, the Veteran's November 1968 separation examination revealed that psychiatric clinical evaluation was normal.

Moreover, there is no evidence of a diagnosis of a psychosis within one year of the Veteran's discharge from his first period of service in December 1968.  In this regard, his December 1971 enlistment examination for his second period of service reflects that psychiatric clinical evaluation was normal.  Similarly, the Veteran denied all psychiatric symptomatology at such time, to include frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and periods of unconsciousness.  Furthermore, as will be discussed in the next paragraph, the Veteran himself has reported the onset of schizophrenia to be in 1975.  Therefore, presumptive service connection on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted. 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Furthermore, there is no evidence that the Veteran's acquired psychiatric disorder is related to his first period of service.  In this regard, in an April 2011 statement, the Veteran indicated such disorder is not connected to his first service period from June 1965 to December 1968.  Instead, he clarified that he is claiming service connection for schizophrenia as related to his second period of service from December 1971 to July 1974.  In this regard, he reported that he was discharged in 1974 and was first diagnosed with schizophrenia in 1975.

The evidence does not show, and it is not contended, that the Veteran's current acquired psychiatric disorder, to include schizophrenia, paranoid type, chronic, is related to his period of honorable service.  In this regard, the service treatment records from such period show no complaint of, or treatment for, schizophrenia or any other psychiatric disorder.  Additionally, the Veteran is not claiming the condition had its onset during, or is otherwise related to, his first period of service.  Therefore, the Board finds that an acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's first period of service.  Consequently, service connection for such disorder must be denied.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type, chronic.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type, chronic, is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


